Title: To James Madison from Thomas Jefferson, 16 December 1786
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Paris Dec. 16. 1786.
After a very long silence, I am at length able to write to you. An unlucky dislocation of my right wrist has disabled me from using my pen for three months. I now begin to use it a little, but with great pain; so that this letter must be taken up at such intervals as the state of my hand will permit, & will probably be the work of some days. Tho’ the joint seems to be well set, the swelling does not abate, nor the use of it return. I am now therefore on the point of setting out to the South of France to try the use of some mineral waters there, by immersion. This journey will be of 2. or 3. months. My last letters to you were of Apr. 25. & May 29. the latter only a letter of recommendation. Yours of Jan. 22. Mar. 18. May. 12. June 19. & Aug. 12. remain unacknowleged.
I inclose you herein a copy of the letter from the Minister of finance to me, making several advantageous regulations for our commerce. The obtaining this has occupied us a twelvemonth. I say us because I find the M. de la Fayette so useful an auxiliary that acknowlegements for his cooperation are always due. There remains still something to do for the articles of rice, turpentine &. shipduties. What can be done for tobacco when the late regulation expires, is very incertain. The commerce between the U. S. and this country being put on a good footing, we may afterwards proceed to try if any thing can be done to favour our intercourse with their colonies. Admission into them for our fish & flour is very desireable. But unfortunately both these articles would raise a competition against their own.
I find by the public papers that your Commercial Convention failed in point of representation. If it should produce a full meeting in May, and a broader reformation, it will still be well. To make us one nation as to foreign concerns, & keep us distinct in Domestic ones, gives the outline of the proper division of powers between the general & particular governments. But to enable the Federal head to exercise the powers given it, to best advantage, it should be organised, as the particular ones are, into Legislative, Executive & Judiciary. The 1st. & last are already separated. The 2d should also be. When last with Congress, I often proposed to members to do this by making of the Committee of the states, an Executive commee during the recess of Congress, and during it’s sessions to appoint a Committee to receive & dispatch all executive business, so that Congress itself should meddle only with what should be legislative. But I question if any Congress (much less all successively) can have self-denial enough to go through with this distribution. The distribution should be imposed on them then. I find Congress have reversed their division of the Western states, & proposed to make them fewer & larger. This is reversing the natural order of things. A tractable people may be governed in large bodies: but in proportion as they depart from this character, the extent of their government must be less. We see into what small divisions the Indians are obliged to reduce their societies. This measure, with the disposition to shut up the Missisipi give me serious apprehensions of the severance of the Eastern & Western parts of our confederacy. It might have been made the interests of the Western states to remain united with us, by managing their interests honestly & for their own good. But the moment we sacrifice their interests to our own, they will see it better to govern themselves. The moment they resolve to do this, the point is settled. A forced connection is neither our interest nor within our power. The Virginia act for religious freedom has been received with infinite approbation in Europe & propagated with enthusiasm. I do not mean by the governments, but by the individuals which compose them. It has been translated into French & Italian, has been sent to most of the courts of Europe, & has been the best evidence of the falshood of those reports which stated us to be in anarchy. It is inserted in the new Encyclopedie, & is appearing in most of the publications respecting America. In fact it is comfortable to see the standard of reason at length erected, after so many ages during which the human mind has been held in vassalage by kings, priests & nobles: and it is honorable for us to have produced the first legislature who has had the courage to declare that the reason of man may be trusted with the formation of his own opinions. I shall be glad when the revisal shall be got thro’. In the criminal law, the principle of retaliation, is much criticised here, particularly in the case of Rape. They think the punishment indecent & unjustifiable. I should be for altering it, but for a different reason: that is on account of the temptation women would be under to make it the instrument of vengeance against an inconstant lover, & of disappointment to a rival. Are our courts of justice open for the recovery of British debts according to the Septennial act? The principles of that act can be justified: but the total stoppage of justice cannot. The removal of the negroes from New York would only give cause for stopping some of the last paiments, if the British government should refuse satisfaction: which however I think they will not do.
I thank you for your communications in Natural history. The several instances of trees &c. found far below the surface of the earth, as in the case of mr Hay’s well, seem to set the reason of man at defiance. Another Theory of the earth has been contrived by one Whitford, not absolutely reasonable, but somewhat more so than any that has yet appeared. It is full of interesting facts; which however being inadequate to his theory, he is obliged to supply them from time to time by begging questions. It is worth your getting from London. If I can be useful to you in ordering books from London you know you may command me. You had better send me the duplicate volume of the Encyclopedic. I will take care to send you the proper one. I have many more livraisons for you & have made some other inconsiderable purchases for you in this way. But I shall not send them till the spring, as a winter passage is bad for books. I reserve myself till that time therefore to give you an account of the execution of your several commissions, only observing that the watch will not be finished till the spring & that it will be necessary for me to detain her some time on trial, because it often happens that a watch, looking well to the eye, & faithfully made, goes badly at first on account of some little circumstance, which escapes the eye of the workman when he puts her together, & which he could easily rectify. With respect to the proposition about the purchase of lands, I had just before made the experiment desired. It was to borrow money for aiding the opening of the Patowmac, which was proposed to me by Genl. Washington. I had the benefit of his name, & the foundation of a special act of assembly. I lodged the papers in the hands of mr Grand to try to obtain money on loan at 6. per cent. assuring him that the securities should be made compleatly satisfactory to the lenders. After long trial he told me it could not be done. That this government has always occasion to borrow more money than can be lent in this country. That they pay 6. percent per annum in quarterly paiments, & with a religious punctuality: that besides this they give very considerable douceurs to the lenders: that every one therefore would prefer having his money here rather than on the other side the Atlantic, where distance, want of punctuality, & a habitual protection of the debtor would be against them. There is therefore but one way in which I see any chance of executing your views. Monied men sometimes talk of investing money in American lands. Some such might be willing to ensure an advantageous investiture by interesting trust-worthy characters in the purchase, & to do this might be willing to advance the whole money, being properly secured. On this head no satisfaction should be wanting, which I could give them: and as persons with these views sometimes advise with me, I shall be attentive to propose to them this plan. I consider it’s success however as only possible, not probable.
When I wrote you by the Fitzhughs I informed you I had lent them 600 livres: but after this I received notice of their bill on me in favor of Limozin for 480. livres which I paid in December 1785. So that the sum I would wish you to receive from them is 1080. livres. The bickerings between Russia & the Porte are again patched up by this court. Those between Spain & Naples never looked towards war. The only danger was that Naples might throw itself into the arms of the house of Austria. This court is labouring at a reconciliation. It will probably end in a settled coolness between the two kings, father & son, & the former withdrawing from all interference with the affairs of Naples: while the latter will keep himself clear of new connections. There have been serious fears of a rupture of the equilibrium, by a shifting of Prussia into the Austrian scale. This country will certainly support the patriotic party in Holland, even at the expence of a war. It is rather beleived the new king of Prussia will not go so far in favor of the Stadholder, tho’ much interested for him. This is the only germ at present, the developement of which can produce war. I am Dear Sir with sincere esteem your friend & servant
Th: Jefferson
P. S. Since writing the above I have received the deficient vol. of the encyclopedie for you. The price of Buffon’s plates coloured are


Oiseaux. 1008. plates in 42 quires
630 livres


Quadrupedes 27. quires
194 – 8


They cannot be bought uncoloured separate from the text.
